DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive for the reasons set forth in the rejections that follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. U.S. Patent Application Publication No. 2019/0102584 (hereinafter Enomoto) in view of German Patent Publication No. DE 10 2015 214621 A1 (hereinafter Bär Tobias).
Regarding claims 1 and 8, Enomoto discloses a wireless tag reading device, comprising: an antenna (14) configured to receive a response wave from a wireless tag; a reader (10) configured to acquire identification information from the wireless tag from the response wave; a processor (11) configured to determine a relative movement direction of the wireless tag and the antenna based on a phase of the response wave (paragraph 52); and a storage section (12) configured to store identification information for identifying the wireless tag if the movement direction is a first direction (paragraph 48; identification information (a tag ID) for identifying a control program and the radio tag 30 or data corresponding to the use of the radio tag 30 are stored; paragraph 52; tag detection processing includes storage of phase and measurement time associated with the wireless tag), a conveyance mechanism is configured to convey the wireless tag in the first direction (not shown, but inherent since a conveyance 
Enomoto discloses a RF tag reader positioned in a conveyance path (paragraph 41), but fails to explicitly disclose the position of the reader being at an end of a conveyance mechanism.  Since Enomoto’s disclosure suggests that the RF tag reader would perform as desired if repositioned anywhere along the conveyance path, it would have been obvious to one having ordinary skill in the art at the time of filing to position the claimed antenna at an end of a conveyance path (i.e., mechanism) since doing so amounts to a mere rearrangement of parts and doing so would have yielded predictable results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Bär Tobias discloses a wireless tag reading device comprising a mechanism for determining whether a movement of a wireless tag is in a second direction and if the movement direction is in a second direction, the processor deletes the identification information for identifying the wireless tag from the storage section wherein the second direction is a direction in which a distance between the wireless tag and the antenna increases (page 18; section 736; goods approach the antenna prior to being removed from the transport container).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the functionality of the wireless tag reading device of Bär Tobias into the wireless tag reading device of Enomoto since doing so would enable enhanced inventory tracking functionality of removing an item from inventory as needed.
Regarding claim 3, Enomoto discloses a wireless tag reading device further comprising a conveyance mechanism configured to convey the wireless tag in the first direction (not shown, but inherent since a conveyance mechanism is required in a conveyance system; see Figure 1).
Regarding claim 5, Enomoto discloses a wireless tag reading device wherein the first direction is a direction in which the wireless tag and the antenna approach each other (see Figure 1).

Regarding claim 7, Enomoto discloses a wireless tag reading device wherein the first direction is a direction in which a distance between the wireless tag and the antenna decreases (see Figure 1 wherein the conveyance path causes tag 30 to approaches reader 10). 
Regarding claim 9, Enomoto discloses a wireless tag reading device wherein the antenna is further configured to send a carrier wave to the wireless tag (paragraph 43).
Regarding claim 10, Enomoto discloses a wireless tag reading device wherein the processor is further configured to determine a phase difference between the phase of the response wave and a phase of the carrier wave (paragraph 44).
Regarding claims 11, 13, and 15-19, method claims 11, 13, and 15-19 are drawn to the method of using the corresponding apparatus claimed in claims 1, 3, 5, and 7-10.  Therefore method claims 11, 13, and 15-19 correspond to apparatus claims 1, 3, 5, and 7-10 and are rejected for the same reasons of obviousness as used above.
Regarding claim 20, claim 20 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 12, 2021